Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	The following is a non-final, First Office Action on the merits.  Claims 2-21 are pending.  Claim 1 has been canceled by the Applicant.  Claims 2-21 are new. 
Examiner notes:
2.	Dependent claims 6 (dependency of claim 2) and 21 (dependency of claim 18) as a whole recites a combination of limitations that defines over prior art of record.  Also, independent claim 11 as a whole recites a combination of limitations that define over prior art of record.  However, claims 2-21 are rejected under 101 rejection below.  Further, claims 11-17 are also rejected under 112(b) rejection below.    
Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

	Claims 11-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention:
	Independent claim 11 recites “determining, based on the navigation data, a value for at least one of the advertisement parameters by analyzing the navigation data, wherein the value is determined by: retrieving a loss of sale covariate for each of the loss of sale metrics; generating, based on the loss of sale covariate, a loss of sale covariate model that indicates a relationship between the loss of sale covariate and the advertisement parameters; and generating, based on the loss of sale covariate, a loss of sale model for modeling the loss of sale metric; and generating a revenue model for modeling an advertisement revenue based on the advertisement parameters”.  However, the scope of these limitations/steps are confusing because it is unclear which factors that are specifically used for determining a value for at least one of the advertisement parameters by analyzing the navigation data?  Appropriated correction is required.  The Examiner suggests Applicant to amend claim 11 by e.g., adding the limitation “wherein the value for the at least one of the advertisement parameters is determined based on the loss of sale covariate model, the loss of sale model and the revenue model” (similar with dependent claims 6 and 21) in order to overcome this 112(b) rejection.       
Dependent claims 12-17 are dependent on their base claim 11.  Therefore, they are rejected under 35 U.S.C. 112 (pre-AIA ), second paragraph for the same reason as indicated above.
Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


2.	The claimed invention (Claims 2-21) are directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claim(s) recite(s) abstract ideas including “Certain Methods of Organizing Human Activity”, which has been identified/found by the courts as abstract ideas in new 101 memos of the subject matter eligibility in here (https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility) including 2019 Revised Patent Subject Matter Eligibility Guidance. This judicial exception is not integrated into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because It/they is/are recited at a high level of generality and/or are recited as performing generic computer functions routinely used in the computer applications:
Independent claim 2 (Step 2A, Prong I): is directed to an abstract idea of “Certain Methods of Organizing Human Activity”. 
In claim 2, limitations 1-3 of receiving navigation data comprising one or more navigation metrics including at least advertisement parameters and loss of sale metrics (limitation 1); determining, based on the navigation data, a value for at lest one of the advertisement parameters by analyzing the navigation data, wherein the value is determined as causing a desired advertisement revenue in association with the loss of sale metrics (limitation 2); and presentation of an advertisement to a user based on the determined value for the at least one of the advertisement parameters (limitation 3) fall within “Certain Methods of Organizing Human Activity” grouping of abstract idea because these steps mainly describe the concepts of commercial or legal interactions (advertising, marketing or sales activities or behaviors; business relations); and managing personal behavior or relationships or interactions between people (including following rules or instructions).     
Independent claim 2, Step 2A (Prong II):  Accordingly, the claim recites an abstract idea(s) as pointed out above. This judicial exception(s) is/are not integrated into a practical application. In particular, the claim recites additional elements (i.e., a non-transitory memory; one or more hardware processors coupled with the non-transitory memory and configured to execute instructions from the on-transitory memory to cause the system to….; and real time….) to perform abstract limitations 1-3 mentioned/identified above. The additional element(s) in all of the steps/limitation is/are -recited at a high-level of generality such that it amounts no more than mere instructions to apply the judicial exception(s) using a generic computer component/other machinery component (i.e., a non-transitory memory; one or more hardware processors coupled with the non-transitory memory and configured to execute instructions from the on-transitory memory to cause the system to….; and real time…).  Further, in claim 2, the limitations of “receiving navigation data….” (limitation 1); and “causing… presentation of an advertisement on a user interface of a client device……” (limitation 3) via one or more hardware processors are merely receiving data and displaying/transmitting data, which are considered as “insignificant extra solution activity”, thus are not significantly more than the identified abstract idea.  Next, the additional element in limitation 3 of “a user interface of a client device” is merely a destination, where information is being sent/transmitted/displayed to, which is considered as general link to technological environment, thus is not is not significantly more than the identified abstract idea.   Accordingly, this/these additional element(s) does/do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  Again, the claim is directed to an abstract idea.  The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components (i.e., a non-transitory memory; one or more hardware processors coupled with the non-transitory memory and configured to execute instructions from the on-transitory memory to cause the system to….; and real time…) to perform the steps/limitations amounts to no more than mere instructions to apply the exception using a generic computer component.  For the above mentioned reasons, viewed the claim as a whole, the additional elements/additional limitations individually and in combination do not integrate the identified abstract idea into a practical application.   Furthermore, there is neither improvement to another technology or technical field nor an improvement to the functioning of the computer itself.
Independent claim 2 (step 2B):  The additional elements in claim 2 (i.e., a non-transitory memory; one or more hardware processors coupled with the non-transitory memory and configured to execute instructions from the on-transitory memory to cause the system to….; and real time…) is/are recited at a high level of generality and/or are recited as performing generic computer functions routinely used in the computer applications; thus it is not significantly more than the identified abstract idea. In other word, the additional elements “i.e., a non-transitory memory; one or more hardware processors coupled with the non-transitory memory and configured to execute instructions from the on-transitory memory to cause the system to….; and real time…” is/are amounts no more than mere instructions to apply the judicial exception(s) of limitations 1-3 mentioned above.  Further, in claim 2, the limitations of “receiving navigation data….” (limitation 1); and “causing… presentation of an advertisement on a user interface of a client device……” (limitation 3) via one or more hardware processors are merely receiving data and displaying/transmitting data, which are considered as “insignificant extra solution activity”, thus are not significantly more than the identified abstract idea.  Next, the additional element in limitation 3 of “a user interface of a client device” is merely a destination, where information is being sent/transmitted/displayed to, which is considered as general link to technological environment, thus is not is not significantly more than the identified abstract idea.  
When reevaluating these limitations of “receiving navigation data….” (limitation 1); and “causing… presentation of an advertisement on a user interface of a client device……” (limitation 3) in step 2B here, these limitations are also well-understood or routine or conventional activities amount to no more than implementing the abstract idea with a computerized system.  The use of generic computer to receive information through an unspecified generic computer does not impose any meaningful limit on the computer implementation of the abstract idea.  According to MPEP 2106.05 (d), elements that the Courts have recognized as well-understood, routine, conventional activity in particular fields are e.g., "Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93”.  
Thus, evidences has been provided above to show the additional elements are well-understood, routine, conventional activity as required by Berkheimer memo.         
Therefore, for the above mentioned reasons, viewed as a whole, even in combination, the above steps/limitations/additional elements do not amount to significantly more/do not provide an inventive concept.  Furthermore, there is neither improvement to another technology or technical field nor an improvement to the functioning of the computer itself.
As per independent claim 11 and 18:  Alice Corp. also establishes that the same/similar analysis should be used for all categories of claims.  Therefore, a method claim 11 and a non-transitory computer readable medium claim 18 are also rejected as ineligible subject matter under 35 U.S.C. 101 for substantially the same/similar reasons as claim 2.  The components (i.e., a user interface of a client device, a non-transitory computer-readable medium having instructions stored thereon that are executable by a computer device, and real time) described in independent 1 and 18 add nothing of substance to the underlying abstract idea.  At best, the claim(s) are merely providing an environment to implement the identified abstract idea.  Note that in the method claim 11, steps of receiving navigation data comprising one or more navigation metrics including at least advertisement parameters and loss of sale metrics (step 1); determining, based on the navigation data, a value for at least one of the advertisement parameters by analyzing the navigation data, wherein the value is determined by: retrieving a loss of sale covariate for each of the loss of sale metrics; generating, based on the loss of sale covariate, a loss of sale covariate model that indicates a relationship between the loss of sale covariate and the advertisement parameters; and generating, based on the loss of sale covariate, a loss of sale model for modeling the loss of sale metric; and generating a revenue model for modeling an advertisement revenue based on the advertisement parameters (step 2) ; and presentation of an advertisement to a user based on the determined value for the at least one of the advertisement parameters (step 3) fall within “Certain Methods of Organizing Human Activity” grouping of abstract idea because these steps mainly describe the concepts of commercial or legal interactions (advertising, marketing or sales activities or behaviors; business relations); and managing personal behavior or relationships or interactions between people (including following rules or instructions).  Further, the method claim 11 does not even recite any machine/processor to perform the recited steps.    
Dependent claims 3-10, 12-17 and 19-21 are merely add further details of the abstract steps/elements recited in claims 1, 11 and 18 without including an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  Looking at the limitations as an ordered combinations adds nothing that is not already present when looking at the elements taken individually.   Furthermore, there is neither improvement to another technology or technical field nor an improvement to the functioning of the computer itself. Therefore, dependent 3-10, 12-17 and 19-21 are also non-statutory subject matter. 
Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

4.	Claims 2-5, 10 and 18-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Cui et al; (20150127469 A1), in view of Cho et al; (US 20090037375 A1):
5.	Independent claims 2 and 18:  Cui teaches a system, comprising:
a non-transitory memory {At least figs 1-3}; and
one or more hardware processors coupled with the non-transitory memory and configured to execute instructions from the non-transitory memory to cause the system to perform operations {At least figs. 1-3} comprising:
receiving navigation data comprising one or more navigation metrics including at least advertisement parameters (e.g., user engagement value such as user click through rate), and loss of sale metrics (cannibalization value) (step/limitation 1) {At least fig. 3 especially paras 0040-0043 in context with fig. 6 paras 0064.  Also fig. 7 especially para 0071};
determining, based on the navigation data, a value (reserve price/bid price from intrinsic value) for at least one of the advertisement parameters by analyzing the navigation data, wherein the value is determined as causing a desired advertisement revenue in association with the loss of sale metrics {At least fig. 3 especially paras 0042-00447 in context with fig. 6 paras 0064-0066}; and
causing a presentation (e.g., serving) of an advertisement on a user interface (e.g., interface 102 in figs. 1-2) of a client device (e.g., electronic device 104, 106, 108, 110 in paras 0022-0023 of fig. 1) based on the determined value for the at least one of the advertisement parameters {At least fig. 6 especially paras 0066- 0067 in context with figs. 1-2 paras 0022-0023, 0036}.
However, Cui does not explicitly teach the underlined features: “causing a real time presentation of an advertisement on a user interface of a client device based on the determined value for the at least one of the advertisement parameters.”
	Cho teaches the general concept of causing a real time presentation of an advertisement on a user interface of a client device {At least fig. 5 paras 0047-0048}
	Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify “causing a presentation (e.g., serving) of an advertisement based on the determined value for the at least one of the advertisement parameters”, of Cui to include “causing a real time presentation of an advertisement on a user interface of a client device”, taught by Cho. One would be motivated to do this since a real time presentation of an advertisement on a user interface of a client device would enable delivering the advertisement to the user more effectively, which in turn would help to enhance the user experience. 
6.	Claims 3, 4 and 19:  The combination of Cui and Cho teaches the claimed invention as in claims 2 and 18.  The combination further teaches:
wherein the navigation data includes historical navigation data (At least paras 0026 in context with fig. 3 especially paras 0040-0043, fig. 6 para 0064) and current navigation data (At least para 0026, fig. 4 paras 0056-0057 in context with fig. 3 especially paras 0040-0043, fig. 6 paras 0064-0067, fig 7 para 0071) , and wherein each of the historical navigation data and the current navigation data comprises the one or more navigation metrics including at least the advertisement parameters (e.g., user engagement value such as user click through rate) and the loss of sale metrics (cannibalization value) {Cui: At least para 0026 in context with fig. 3 especially paras 0040-0043, fig. 4 paras 0056-0057, fig. 6 paras 0064-0067, fig 7 para 0071};
wherein the current navigation data corresponds to navigation activity (e.g., number of clicks…etc., )that occurred from a predetermined period of time to a current period of time {Cui:  At least fig. 4 paras 0056-0057, fig. 7 para 0071}.
7.	Claims 5 and 20:  The combination of Cui and Cho teaches the claimed invention as in claims 2 and 18.  The combination further teaches wherein the advertisement parameters include at least one of a placement of an advertisement, an impression of the advertisement, clicks on the advertisement, an advertiser of the advertisement, or an advertisement type {Cui:  At least fig. 3 para 0042, fig. 4 para 0056, fig. 7 para 0071}.
8.	Claim 10:  The combination of Cui and Cho teaches the claimed invention as in claims 2 and 2.  The combination further teaches wherein the advertisement is caused to be presented on the user interface of the client device in a location (e.g., slot) specified by the determined value for the at least one of the advertisement parameters {At least abstract, fig. 3 paras 0040-0043, fig. 6 paras 0064-0067 in context with paras 0035-0036}.
Prior Art that is pertinent to Applicant’s disclosure
25.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Ouimet et al; (US 2005/0273376), wherein teaches System and method for modeling affinity and cannibalization in customer buying decisions.  Further, see additional references cited in PTO-892.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thuy Nguyen whose telephone number is 571-272-4585.  The examiner can normally be reached on Mon-Fri, 8:30 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Hajime Rojas can be reached on 571-270-5491.  The FAX number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 1866-217-9197 (toll-free).
/THUY N NGUYEN/Examiner, Art Unit 3681